DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status 
Claims 1-7 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent Claim 1, the claim is a method claim.  However, the claim limitations are written in single, indented paragraph format without clearly identifying what the Applicant considers to be a “step” in the method. This failure to clearly identify the “steps” makes it difficult to ascertain what steps are precisely being claimed as part of the invention.  On that basis, Claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant, regards as the invention.  Additionally, where a claim sets forth 
With respect to Claim 1, a limitation contains the phrase “good distribution”.  The phrase “good distribution” cannot be objectively defined and is capable of an infinite number of subjective definitions as to what a “good distribution” entails.  On that basis, Claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant, regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miette et al (US Patent Application Publication No. 2016/0296977) in view of Gue et al (US Patent Application Publication No. 2014/0135976).
Claim 1, Miette et al discloses the limitations of independent claim 1 as follows:
A palletizing method for palletizing objects into batches on pallets comprising the steps of:
acquiring identification and morphology data identifying and indicating the morphologies of the objects to be palletized so as to optimize the stowage of the objects on a pallet, 	(See Pars. 0008-0010, 0030-0033, 0041; Figs. 1, 2; Ref. Numerals 2(object), 8(information-morphology) 
wherein trolleys carrying the objects to be palletized are moved by shuttle robots from a feed point at which objects are fed in and at which the objects are loaded onto the trolleys, one object per trolley, to a buffer storage zone, and then to palletizing stations, under the control of a monitoring and control unit; 	(See Pars. 0008-0010, 0017, 0027-0033, 0041; Figs. 1, 2; Ref. Numerals 2(object), 3(shuttle cart), 5(buffer storage zone), 6(trolley), 8(information-morphology), "monitoring and control unit"(not shown in figures)
after the objects have been loaded onto the trolleys at the feed point, the step of acquiring the identification and morphology data identifying and indicating the morphologies of the objects is performed,	(See Pars. 0008-0010, 0017, 0027-0033, 0041; Figs. 1, 2; Ref. Numerals 2(object), 3(shuttle cart), 5(buffer storage zone), 6(trolley), 8(information-morphology)
and then the trolleys carrying the objects are deposited in the buffer storage zone by the shuttle robots; 	(See Pars. 0008-0010, 0017, 0027-0033, 0041; Figs. 1, 2; Ref. Numerals 2(object), 3(shuttle cart), 5(buffer storage zone), 6(trolley)

and then the trolleys carrying the objects are deposited in the buffer storage zone by the shuttle robots; (See Pars. 0017, 0018, 0027-0030; Figs. 1, 2; routing items(104) from a feed point(106) to temporary storage(110--buffer storage zone) and delivered  by an item transporter(222--trolley) in an ordered sequence, the ordered sequence determined by an item sequencer(212--loading plan) in the control system(210--monitoring and control unit), to be placed on a pallet(116) by a robot(112) at a palletizer workstations(118)
on the basis of the identification and morphology data identifying and indicating the morphologies of the objects, the monitoring and control unit determines when a complete batch of objects to be palletized can be formed on a pallet, (See Pars. 0017, 0018, 0027-0030; Figs. 1, 2; routing items(104) from a feed point(106) to temporary storage(110--buffer storage zone) and delivered  by an item transporter(222--trolley) in an ordered sequence, the ordered sequence determined by an item sequencer(212--loading plan) in the control system(210--monitoring and control unit), to be placed on a pallet(116) by a robot(112) at a palletizer workstations(118)  and
computes a loading plan for loading said objects on the pallet, the plan being indicative of a time sequence in which the objects should be stowed on the pallet in order to obtain good distribution in three-dimensional space of the objects on the pallet; (See Pars. 0017, 0018, 
in response to determining and computing the loading plan, the monitoring and control unit initiates loading of the complete batch by controlling the shuttle robots in such a manner as to retrieve the trolleys carrying the objects forming the complete batch from the buffer storage zone in such a manner as to present the trolleys in sequence to a palletizing station in the order of the time sequence for the objects.  (See Pars. 0017, 0018, 0027-0030; Figs. 1, 2; routing items(104) from a feed point(106) to temporary storage(110--buffer storage zone) and delivered  by an item transporter(222--trolley) in an ordered sequence, the ordered sequence determined by an item sequencer(212--loading plan) in the control system(210--monitoring and control unit), to be placed on a pallet(116) by a robot(112) at a palletizer workstations(118)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Miette et al with the teachings of Gue et al to have the method comprise steps for determining when objects being held in a buffer zone are ready for palletizing and transporting the batch of objects out of the buffer zone in an ordered sequence for presenting the objects for placement on a pallet according to the loading plan.  A person with skill in the art would be motivated to incorporate the teachings of Gue et al because they are a known work in the same field of endeavor (ie, determining when the objects being held in a buffer zone are ready for palletizing 

With respect to Claim 2, which depends from independent claim 1, Miette et al and Gue et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Miette et al discloses as follows:
The palletizing method according to claim 1, wherein nesting trolleys are used for handling the objects.  	(See Par. 0027; Figs. 1, 2; Ref. Numerals 2(object), 6(trolley-nesting trolleys)  

With respect to Claim 3, which ultimately depends from independent claim 1, Miette et al and Gue et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 3, Miette et al and Gue et al disclose as follows:
The palletizing method according to claim 2, wherein the trolleys are stored in the buffer storage zone on either side of travel aisles along which the shuttle robots can travel (See Miette et al: Fig. 1; Ref. Numerals 2(objects), 5(buffer storage zone), 6(trolley-nesting trolleys), "aisles" shown but not numbered) and at the ends of which the palletizing stations are situated.	(See Gue et al: Pars. 0017, 0018, 0027-0030; Figs. 1, 2; routing items(104) from a feed point(106) to temporary storage(110--buffer storage zone) and delivered  by an item transporter(222--trolley) in an ordered sequence, the ordered sequence determined by an item sequencer(212--loading plan) in the control system(210--monitoring and control unit), to be placed on a pallet(116) by a robot(112) at a palletizer workstations(118)   

With respect to Claim 4, which ultimately depends from independent claim 1, Miette et al and Gue et al together teach all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 4, Miette et al disclose as follows:
The palletizing method according to claim 3, wherein the objects of the same batch are stored on trolleys along the same travel aisle along which the shuttle robots can travel.  	(See Fig. 1; Ref. Numerals  2(objects), 5(buffer storage zone), 6(trolley-nesting trolleys), "aisles" shown but not numbered)	

With respect to Claim 5, which depends from independent claim 1, Miette et al and Gue et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 5, Gue et al discloses:
The palletizing method according to claim 1, wherein two palletizing stations are fed in parallel with objects to be palletized coming from said feed point. (See Pars. 0017, 0018, 0027-0030; Figs. 1, 2; routing items(104) from a feed point(106) to temporary storage(110--buffer storage zone) and delivered  by an item transporter(222--trolley) in an ordered sequence, the ordered sequence determined by an item sequencer(212--loading plan) in the control system(210--monitoring and control unit), to be placed on a pallet(116) by a robot(112) at a palletizer workstations(118).  It would have been a design decision made by one with skill in the art to determine the need for two palletizing stations based on specific design requirements and criteria used to make the decision.   	

With respect to Claim 6, which depends from independent claim 1, Miette et al and Gue et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Miette et al and Gue et al disclose as follows:
The palletizing method according to claim 2, wherein the trolleys are stored in the buffer storage zone on either side of travel aisles along which the shuttle robots can travel (See Miette et al: Fig. 1; Ref. Numerals 2(objects), 5(buffer storage zone), 6(trolley-nesting trolleys), "aisles" shown but not numbered) and at the ends of which the palletizing stations are situated.	(See Gue et al: Pars. 0017, 0018, 0027-0030; Figs. 1, 2; routing items(104) from a feed point(106) to temporary storage(110--buffer storage zone) and delivered  by an item transporter(222--trolley) in an ordered sequence, the ordered sequence determined by an item sequencer(212--loading plan) in the control system(210--monitoring and control unit), to be placed on a pallet(116) by a robot(112) at a palletizer workstations(118)   

With respect to Claim 7, which ultimately depends from independent claim 1, Miette et al and Gue et al together teach all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.   With respect to Claim 7, Miette et al disclose as follows:
The palletizing method according to claim 3, wherein the objects of the same batch are stored on trolleys along the same travel aisle along which the shuttle robots can travel.  (See Fig. 1; Ref. Numerals  2(objects), 5(buffer storage zone), 6(trolley-nesting trolleys), "aisles" shown but not numbered)	




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 9, 2021